EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claim 18.  The apparatus of claim 17, wherein: 
to generate the shared scenario-specific operational control management output data the processor is configured to execute the instructions to: 
identify[[ing]] previously received experience data for the current distinct vehicle operational scenario; and YB:00846725.DOCXU.S. Patent Application Serial No. 16/969,081Page 8 of 15 Reply responsive to Office Action dated January 28, 2021 Reply dated: April 28, 2021 
include the previously received experience data in the shared scenario-specific operational control management output data; and 
to transmit the shared scenario-specific operational control management output data the processor is configured to execute the instructions to: 
in response to including the request to generate the current policy in the shared scenario-specific operational control management output data, transmit[[ting]] the shared scenario-specific operational control management output data to the target autonomous vehicle.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SPENCER D PATTON/Primary Examiner, Art Unit 3664